In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐3427 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

JOHN GABRIEL, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 13‐cr‐00718 — John J. Tharp, Jr., Judge. 
                      ____________________ 

        ARGUED JULY 6, 2016 — DECIDED AUGUST 2, 2016 
                  ____________________ 

    Before POSNER, SYKES and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. A jury found appellant John Ga‐
briel guilty of producing child pornography and posting it to 
the  internet.  The  district  court  sentenced  Gabriel,  who  is  80 
years old, to the statutory minimum of 15 years in prison and 
imposed a life term of supervised release. On appeal Gabriel 
does not challenge his conviction or his prison term. He ar‐
gues only that the district court did not justify the length or 
2                                                      No. 15‐3427 


conditions of the supervised release term. We affirm.  We re‐
ject, as we have before, the contention that a sentencing court 
must separately justify the length of imprisonment and super‐
vised release terms. Also, Gabriel waived any appellate chal‐
lenge to the conditions of supervised release. He had advance 
notice  of  the  conditions,  was  warned  that  failure  to  object 
could be deemed a waiver, and never objected in the district 
court. 
    The facts of Gabriel’s crime are relevant to the supervised 
release issues. In 2012, Gabriel persuaded a 17‐year‐old girl to 
participate in a bizarre “program” he had used previously to 
manipulate women for his sexual gratification. By joining the 
program, Gabriel told the girl, she could help “train” troubled 
boys to resist Satan by having sex with them. To that end, Ga‐
briel took sexually explicit photographs of the girl and posted 
them to a website he had created to entice the boys. 
    Gabriel had introduced the girl to the program by sending 
her numerous emails, ostensibly from more than a half dozen 
program participants, including an “angel.” The girl eventu‐
ally agreed to join, and Gabriel gave her a nude “energy mas‐
sage” during an initiation ceremony. Gabriel had then posted 
the sexually explicit photographs and arranged for the girl to 
have  sex  with  a  15‐year‐old  boy.  Before  that  could  happen, 
however,  the  girl’s  mother  discovered  Gabriel’s  emails  and 
contacted authorities. 
    After the jury found Gabriel guilty of producing child por‐
nography,  the  district  court  ordered  the  probation  office  to 
prepare a presentence investigation report and the parties to 
file  sentencing  memoranda.  In  its  written  order  the  court 
warned: “Failure to note objections to the content of the PSR 
No. 15‐3427                                                         3 


or to the opposing party’s Sentencing Memorandum may re‐
sult in waiver of such objections.” The court clarified in a fol‐
low‐up order that the parties should include in their memo‐
randa “Any objections to any conditions of probation and su‐
pervised  release  recommended  by  the  Probation  Depart‐
ment.” 
     The probation officer sent her report to the parties in July 
2015.  She  noted  that  the  statutory  range  for  imprisonment 
was 15 to 30 years, see 18 U.S.C. § 2251(e), and calculated a 
guideline imprisonment range of 235 to 293 months based on 
a total offense level of 38 and criminal‐history category of I. 
As  for  supervised  release,  both  the  statutory  and  guideline 
ranges were five years to life, with life being recommended 
by  the  relevant  policy  statement.  See  18  U.S.C.  § 3583(k); 
U.S.S.G. § 5D1.2(b)(2) & (c). The probation officer also recom‐
mended a number of discretionary conditions of supervised 
release. The government largely concurred with those condi‐
tions  in  its  sentencing  memorandum.  Gabriel  did  not  file  a 
sentencing  memorandum,  nor  did  he  object  to  the  presen‐
tence report or the government’s memorandum. 
    At the  outset  of  the  sentencing  hearing,  the  court  con‐
firmed that Gabriel did not wish to submit a sentencing mem‐
orandum. After hearing arguments from counsel and allocu‐
tion from Gabriel, the court imposed the statutory minimum 
of 15 years in prison to be followed by the recommended life 
term  of  supervised  release.  The  court  recognized  the  “sub‐
stantial  possibility” that 15  years  will  amount  to  a  life  sen‐
tence for Gabriel but said that a longer sentence would have 
been warranted if not for his advanced age and poor health. 
The  court  explained:  “Given  his  sexual  deviancy  and  ease 
with which crimes victimizing minors can be committed by 
4                                                      No. 15‐3427 


means  of  a  computer,”  a  life  term  of  supervision  was  war‐
ranted to ensure that Gabriel would not victimize other mi‐
nors should he live long enough to be released from prison. 
     The district court imposed a number of discretionary con‐
ditions of supervision. Gabriel did not object to any of them. 
All but one of those conditions had been recommended by the 
probation officer in the July 2015 PSR. The exception, which 
prohibits  Gabriel  from  accepting  employment  without  his 
probation officer’s approval, had been proposed in the gov‐
ernment’s sentencing memorandum. When the judge asked if 
Gabriel objected to any proposed condition, his attorney said 
no. Then, at the end of the hearing, the district court asked if 
defense counsel had “Anything further,” and again she said 
no.  
    Gabriel first argues that the district judge did not justify 
the life term of supervised release. He does not challenge the 
sufficiency  of  the  court’s  explanation  of  the  prison  term  in 
light of the factors in 18 U.S.C. § 3553(a). He argues that the 
judge’s failure to refer expressly to 18 U.S.C. § 3583(c), which 
identifies factors for supervised release terms, suggests that 
the  §  3553(a)  criteria  incorporated  by  that  provision  “were 
never  considered  as  part  of  the  separate  supervised  release 
calculus.”  
    Gabriel acknowledges that we held in United States v. Ar‐
mour, 804 F.3d 859, 868 (7th Cir. 2015), that a district court’s 
justification for imposing a term of imprisonment can also ap‐
ply to a term of supervised release. Gabriel argues we should 
repudiate this aspect of Armour because its interpretation of 
§ 3583(c) will render the provision redundant with § 3553(a). 
We have rejected this argument in several cases since Armour. 
See  United  States  v.  Bloch,  No.  15‐1648,  —  F.3d  —,  —,  2016 
No. 15‐3427                                                           5 


WL 3361724,  at *4–5  (7th  Cir.  June  17,  2016)  (following 
Armour, statutes do not require judge to “provide two sepa‐
rate explanations, one for the term of imprisonment and one 
for  the  term  of  supervised  release”);  United  States  v.  Bickart, 
Nos. 15‐2890 & 15‐2946, — F.3d —, —, 2016 WL 3361547, at *5 
(7th Cir.  June  17,  2016)  (following  Armour);  United  States  v. 
Lewis, No. 14‐3635, — F.3d —, —, 2016 WL 3004435, at *5 (7th 
Cir. May 24, 2016) (upholding life term of supervision when 
district court had not said “much about its reasons for order‐
ing  a  life  term  of  supervised  release”  but  the  justification 
“was clear from the entirety of the sentencing hearing”). We 
do not require a sentencing judge to start all over again when 
explaining supervised release after having explained the rea‐
sons for a prison sentence.  
    The  district  judge  justified  sufficiently  the  life  term  of 
supervised  release.  The  judge  said  that  given  Gabriel’s 
“sexual  deviancy  and  ease  with  which  crimes  victimizing 
minors can be committed by means of a computer, the term 
of  supervised  release  for  the  balance  of  defendant’s  life  is 
needed to ensure that even at an extremely advanced age the 
defendant  will  not  be  able  to  victimize  any  more  minors.” 
That makes sense to us, and particularly in the absence of an 
objection, the judge did not need to say more. See Lewis, — 
F.3d at —, 2016 WL 3004435, at *5. 
    Gabriel  also  challenges  some  of  the  discretionary  condi‐
tions  of  his  supervised  release.  Those  conditions:  allow  his 
probation officer to visit him at home; require that he report 
to his probation officer “promptly,” answer his probation of‐
ficer’s inquiries, submit to computer monitoring, and partici‐
pate  in  sex‐offender  treatment;  and  prohibit  him  from  pos‐
6                                                       No. 15‐3427 


sessing internet‐capable devices and working or having con‐
tact with minors without approval from his probation officer. 
Gabriel  contends  these  conditions  are  vague,  overly  restric‐
tive of his liberty, or unsupported by adequate findings. 
    Gabriel waived his appellate challenge to these conditions 
by failing to raise any of these objections in the district court. 
The details of the procedure in the district court are important 
for this conclusion. Where the district court has already made 
a decision and said definitively that it is imposing certain con‐
ditions  of  supervised  release,  a  defendant  need  not  take  an 
“exception” to preserve the issue for appeal. See Fed. R. Crim. 
P.  51(a);  United  States  v.  Miranda‐Sotolongo,  No.  14‐2753,  — 
F.3d —, —, 2016 WL 3536675, *6 (7th Cir. June 28, 2016). But a 
district court can announce a tentative decision or view and 
invite  objections.  A  failure  to  object  in  those  circumstances 
can  amount  to  waiver.  United  States  v.  Lewis,  —  F.3d  at  —, 
2016 WL 3004435, at *6. 
    In this case, the district court followed the procedure we 
recommended in United States v. Kappes, 782 F.3d 828, 842–44 
(7th Cir. 2015), and other cases and ensured that the parties 
had ample advance notice of proposed conditions of super‐
vised release. The court took the further step of warning the 
parties in  writing  that failure to object to conditions recom‐
mended in the presentence report could be treated as waiver. 
     If that were not enough to support a finding of waiver, and 
it  is,  counsel  then  confirmed  at  the  start  of  the  sentencing 
hearing that Gabriel did not wish to object, and later the law‐
yer said no when asked if she had “any objection to those con‐
ditions.” Compare Bloch, — F.3d at—, 2016 WL 3361724, at *8 
(applying waiver where defendant received advance notice of 
No. 15‐3427                                                          7 


conditions and did not object when given opportunity at sen‐
tencing), and Lewis, — F.3d — at—, 2016  WL 3004435, at *5 
(same), with United States v. Sainz, No. 13‐3585, — F.3d —, —
, 2016 WL 3513893, at *8–9 (7th Cir. June 27, 2016) (no waiver 
where defendant received advance notice of proposed condi‐
tions but without warning about waiver and without oppor‐
tunity to object at sentencing, and where government agreed 
that  remand  was  needed  to  correct  unconstitutional  condi‐
tions).  Our  waiver  finding  in  this  case  is  not  based  on  the 
judge’s    broad  “anything  else?”  question  at  the  end  of  the 
hearing. See United States v. Speed, 811 F.3d 854, 857–58 (7th 
Cir. 2016) (no waiver where judge asked defendants at end of 
sentencing only whether there was “anything unclear or con‐
fusing” and they said no). As we explained in Lewis, the “sen‐
tencing in the district court is the main event.” — F.3d at —, 
2016 WL 3004435, at *5–6. If Gabriel had concerns about the 
proposed conditions, he should have brought them to the dis‐
trict court’s attention rather than waiting until appeal to com‐
plain for the first time.  
    Finally, we note that several of the conditions Gabriel chal‐
lenges are not as troubling as he contends. Gabriel claims the 
home visit condition will allow the probation officer to subject 
him to nighttime searches of his home, but the district court 
required  only  that  Gabriel  submit  to  searches  at  reasonable 
times. That proviso adequately cabins the probation officer’s 
discretion. See Bickart, — F.3d at —, 2016 WL 3361547, at *8 
(approving  identical  condition).  Likewise,  although  Gabriel 
claims he is unsure how quickly he must act to comply with 
the condition requiring that contacts with law enforcement be 
reported  “promptly”  to  his  probation  officer,  the  written 
judgment  defines  “promptly”  as  “within  72  hours.”  See 
8                                                         No. 15‐3427 


United States v. Kappes, 782 F.3d 828, 862 (7th Cir. 2015) (rec‐
ognizing that written judgment may clarify oral pronounce‐
ment if the two do not conflict). Finally, Gabriel worries that 
a condition requiring him to answer his probation officer’s in‐
quiries might infringe upon his right against self‐incrimina‐
tion,  but  the  judgment  specifies  that  Gabriel  must  answer 
such inquires only “absent constitutional or other legal privi‐
lege.” See also United States v. Douglas, 806 F.3d 979, 987 (7th 
Cir. 2015) (general obligation to appear and answer questions 
truthfully  does  not  convert  otherwise  voluntary  statements 
into  compelled  ones;  supervisee  may  invoke  privilege  if  he 
wishes), quoting Minnesota v. Murphy, 465 U.S. 420, 427 (1984). 
In  any  event,  to  the  extent  Gabriel  may  feel  in  the  future  a 
need  to  raise  substantive  challenges  to  any  conditions,  he 
could do so in a district court under 18 U.S.C. § 3583(e)(2). See 
United States v. Neal, 810 F.3d 512, 519–20 (7th Cir. 2016). 
                                                            AFFIRMED.